DETAILED ACTION

This action is responsive to communications filed on November 23, 2021. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 9, and 17 are independent claims.
Claims 17-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 17-20:
In summary, Claim 17 recites a “computer readable storage medium” for storing a program that performs various functions. The recited “computer readable storage medium” is not sufficiently limited to non-transitory media. Thus, the recited “computer readable storage medium” is interpreted to include nonstatutory subject matter (e.g. signals, carrier waves, etc.).
	Accordingly, Claim 17 fails to recite statutory subject matter under 35 U.S.C. 101.
	Further, claims 18-20 also fail to recite statutory subject matter because they depend from Claim 17 and do not sufficiently limit to non-transitory media.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record. Note claims 17-20 are rejected as indicated above.

Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
See USPTO form 892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176